ICJ_088_Lockerbie_LBY_GBR_1992-04-14_ORD_01_NA_10_FR.txt. 94

OPINION DISSIDENTE DE M. EL-KOSHERI

[Traduction]

1. Pour tout être humain, ce qui s’est produit au-dessus de Lockerbie a
été un événement horrible. Il faut que les responsables soient punis et que
la justice soit dûment rendue conformément aux règles de droit appli-
cables. Pour cela, il faut établir clairement les faits dans leur séquence
chronologique véritable afin de démontrer la nature et la portée de l’af-
faire dont la Cour internationale de Justice est saisie et de bien distinguer
entre la réalité juridique et les aspects politiques qui, en vertu de la Charte
des Nations Unies, sont du ressort d’un autre organe principal de l’'Orga-
nisation internationale : le Conseil de sécurité.

2. Selon les pièces déposées dans la présente affaire, le premier élément
factuel pertinent date du 14 novembre 1991, date à laquelle un jury de
mise en accusation du tribunal fédéral de première instance du district de
Columbia a prononcé une inculpation accusant deux ressortissants
libyens d’avoir fait placer à bord de l’appareil assurant le vol Pan Am 103
un dispositif qui a explosé et a provoqué la perte de l’appareil au-dessus
de Lockerbie, en Ecosse. Le même jour, le procureur général d’Ecosse a
annoncé qu’il avait été émis des mandats d’arrestation des deux mêmes
Libyens, accusés d’être impliqués dans la destruction de l’appareil assu-
rant le vol Pan Am 103. Quatre jours plus tard, le 18 novembre 1991, les
autorités libyennes ont rendu publique une déclaration indiquant que les
actes d’inculpation avaient été reçus et que, conformément aux règles
applicables, un juge à la cour suprême de Libye avait déjà été nommé pour
enquêter sur les accusations; cette déclaration indiquait aussi, entre
autres, que les instances judiciaires libyennes étaient prêtes à coopérer avec
toutes les autorités légales concernées au Royaume-Uni et aux Etats-Unis.

3. Le 27 novembre 1991, les Gouvernements des Etats-Unis et du
Royaume-Uni ont publié une déclaration commune adressée au Gouver-
nement libyen dans laquelle ils demandaient, entre autres, que les deux
individus accusés d’être responsables de l’incident de Lockerbie soient
livrés pour être jugés. Le lendemain, le 28 novembre 1991, le Gouverne-
ment libyen a publié un communiqué dans lequel il était dit que la
demande présentée par les Etats-Unis et le Royaume-Uni ferait l’objet, de
la part des autorités libyennes compétentes, d’une enquête qui serait
menée avec tout le sérieux voulu et de manière à respecter les principes de
la légalité internationale, y compris, d’une part, les droits souverains de la
Libye et, d’autre part, la nécessité de veiller à ce que justice soit faite, tant
pour les accusés que pour les victimes. Dans l’intervalle, le juge d’instruc-
tion libyen a pris des mesures pour demander l’assistance des autorités du
Royaume-Uni et des Etats-Unis, en offrant de se rendre dans ces pays afin
de prendre connaissance des éléments de preuve et de coopérer avec ses
homologues américain et britannique.

95
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 95

4. Ces offres ayant été rejetées explicitement et publiquement (débats
parlementaires) ou bien ayant été ignorées et étant restées sans réponse,
deux lettres identiques ont été adressées le 17 janvier 1992 au secrétaire
d’Etat des Etats-Unis d'Amérique et au secrétaire d’Etat aux affaires
étrangères du Royaume-Uni. Dans ces lettres, le secrétaire du comité
populaire pour les relations extérieures et la coopération internationale
appelait l'attention de ses homologues sur le fait que tant la Libye que les
Etats-Unis et le Royaume-Uni étaient parties à la convention de 1971 pour
la répression d'actes illicites dirigés contre la sécurité de l’aviation civile,
communément appelée convention de Montréal. Il indiquait ensuite que,
dès que les accusations avaient été portées contre les deux intéressés, la
Libye avait exercé sa juridiction à leur égard conformément au droit
national libyen et à l’article 5, paragraphe 2, de la convention de Montréal.
Pour cela, certaines mesures avaient été prises afin d’assurer la présence
des accusés en Libye, une enquête préliminaire sur l’affaire avait été
ouverte et les Etats visés à l’article 5, paragraphe 1, de la convention
avaient été informés que les suspects étaient gardés à vue. Ces lettres ajou-
taient que l’article 5, paragraphe 3, de la convention de Montréal
n’excluait aucunement l’exercice d’une action pénale conformément au
droit national et que, les auteurs présumés de l'infraction étant présents en
territoire libyen, la Libye avait, conformément à l’article 5, paragraphe 2,
de la convention, pris les mesures nécessaires pour établir sa propre
compétence à leur égard conformément à l’article 1, paragraphe 1,
alinéas a), b) et c), et à l’article 1, paragraphe 2. Rappelant qu’aux termes
de l’article 7 l’Etat contractant sur le territoire duquel l’auteur présumé
d’une infraction est découvert, s’il n’extrade pas ce dernier, soumet
l'affaire à ses propres autorités compétentes pour l'exercice de l’action
pénale, les deux lettres indiquaient que la Libye avait déjà soumis l’affaire
à ses autorités judiciaires et qu’un juge d’instruction avait été nommé.
Enfin, ces lettres relevaient que la coopération des autorités judiciaires
des Etats-Unis et du Royaume-Uni avait été demandée, mais qu’il n’y
avait pas eu de réponse officielle à ces demandes. Au lieu de cela, le
Royaume-Uni et les Etats-Unis avaient menacé la Libye, sans exclure
l'usage de la force armée.

5. Dans ces circonstances, et tenant compte des dispositions de l’ar-
ticle 33, paragraphe 1, de la Charte des Nations Unies, la Libye a deman-
dé aux Etats-Unis et au Royaume-Uni, par ses lettres du 17 janvier 1992,
de donner leur accord pour que le différend soit soumis à un arbitrage
conformément à l’article 14, paragraphe 1, de la convention de Montréal,
et de se réunir avec le représentant de la Libye le plus tôt possible pour
élaborer les détails d’un tel arbitrage (la traduction du texte original arabe
de ces lettres figure dans le document S/23441 du Conseil de sécurité,
comme annexe à la lettre du 18 janvier 1992 par laquelle le représentant
permanent de la Libye a demandé au Président du Conseil de sécurité de
faire distribuer lesdites lettres en corrélation avec les demandes de la
Libye tendant à l'application de l’article 14 de la convention de Montréal).

6. Cette récapitulation factuelle de la correspondance échangée entre

96
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 96

le 14 novembre 1991 et le 18 janvier 1992 démontre indubitablement
qu’avant l’adoption de la résolution 731 (1992) du Conseil de sécurité la
Libye avait non seulement invoqué la nécessité de faire arbitrer un diffé-
rend relatif à l’application et à l’interprétation de la convention de
Montréal conformément à l’article 14, paragraphe 1, de celle-ci, mais
avait aussi informé le Conseil de sécurité de l’existence de ce différend
conformément à l’article 33, paragraphe 1 (du chapitre VI), de la Charte
aux termes duquel:

«Les parties à tout différend dont la prolongation est susceptible
de menacer le maintien de la paix et de la sécurité internationales
doivent en rechercher la solution, avant tout, par voie de négociation,
d'enquête, de médiation, de conciliation, d’arbitrage, de règlement
judiciaire, de recours aux organismes ou accords régionaux, ou par
d’autres moyens pacifiques de leur choix.»

7. Le différend mentionné dans les deux lettres du 17 janvier 1992 est
exactement celui qui est maintenant devant la Cour, laquelle, en vertu de
l'article 92 de la Charte des Nations Unies, est «l'organe judiciaire princi-
pal des Nations Unies» et exerce ainsi une fonction fondamentalement
différente, par sa nature et dans son mode d’action, de celle que l’article 24
de la Charte confère au Conseil de sécurité. Essentiellement, celui-ci est
chargé de «la responsabilité principale du maintien de la paix et de la
sécurité internationales » (art. 24, par. 1) et à cet égard il «agit conformé-
ment aux buts et principes des Nations Unies » (art. 24, par. 2, qui fait ainsi
nécessairement référence au chapitre I, intitulé « Buts et principes », art. 1
et 2).

8. Par conséquent, une distinction fondamentale doit être faite entre le
«différend» de caractère juridique invoqué par la Libye et porté par elle
devant la Cour en la présente instance, introduite le 3 mars 1992, et les
problèmes politiques liés aux actes de terrorisme soutenus par des Etats,
communément appelés «terrorisme d'Etat» (pour préciser le sens de
l’expression «terrorisme d'Etat», M. Gilbert Guillaume a très bien dit
que cela signifie en général: «la violence organisée par l’Etat lui-même,
selon ses propres normes de droit, en vue de faire régner la terreur sur son
territoire» (Recueil des cours de l’Académie de droit international de
La Haye, t. 215 (1989-IIT), p. 297), en marquant une distinction entre ce
type d'activité illicite et «le soutien apporté par les Etats aux activités
terroristes » (ibid., p. 299)). L'action visant à éliminer toutes les formes de
terrorisme, qu’elles soient le fait de particuliers ou de groupes, ou qu’il
s’agisse de terrorisme d’Etat ou de terrorisme soutenu par des Etats, relève
nécessairement des fonctions et des pouvoirs du Conseil de sécurité.
Ainsi, les résolutions du Conseil de sécurité 731 (1992) du 21 janvier 1992
et 748 (1992) adoptée le 31 mars 1992 visaient principalement à enquêter
sur l’implication possible de la Libye dans le soutien d’activités terroristes
telles que celles qui avaient conduit à la destruction de l’appareil de la
Pan Am au-dessus de l’Ecosse en 1988 et de celui de l’'UTA au-dessus du
Niger en 1989.

97
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 97

9. Manifestement, l'instance introduite par la Libye auprès du Greffe
de la Cour le 3 mars 1992 a trait à des «questions d’interprétation et
d'application de la convention de Montréal de 1971», à des questions
juridiques en rapport avec l'incident aérien de Lockerbie, et c’est la seule
question portée devant la Cour, puisque les deux Etats défendeurs
(les Etats-Unis d'Amérique et le Royaume-Uni) n’ont pas présenté de
demandes reconventionnelles en rapport avec les allégations selon les-
quelles le Gouvernement libyen aurait donné des instructions aux deux.
suspects ou les aurait aidés et avec la responsabilité d’Etat qui en résulte-
rait. Le simple fait que les deux suspects sont fonctionnaires en Libye ne
fait pas d’eux automatiquement des «organes » ou des «agents» dont les
actes engageraient ipso facto la responsabilité internationale du Gouver-
nement libyen. Pour établir une telle responsabilité d’un point de vue juri-
dique, il faut apporter des preuves suffisantes :

premièrement: que les deux suspects étaient vraiment les auteurs de cet
horrible massacre; et,

deuxiémement: qu’ils ont commis leur crime sur les ordres de leurs supé-
rieurs dans la hiérarchie de l'Etat, ou du moins au su de ces personnes
et avec leur acquiescement.

Alors seulement l’activité criminelle en question pourrait être imputée
juridiquement au Gouvernement libyen et la responsabilité de cet Etat
pourrait être établie. Autrement dit, à moins que les deux conditions
fondamentales indiquées ci-dessus ne soient remplies, l'implication du
Gouvernement libyen demeure une allégation sans effet juridique, et il
peut toujours exister un certain doute au sujet soit de la culpabilité des
deux suspects, soit de l’implication du Gouvernement libyen (puisque les
personnes suspectées pourraient, quels que soient leurs motifs, avoir agi
de leur propre initiative).

+ * #

10. Compte tenu des prémisses juridiques fondamentales rappelées ci-
dessus, il convient d'analyser soigneusement l’effet des résolutions 731
(1992) et 748 (1992) du Conseil de sécurité sur la présente instance.

11. En ce qui concerne la résolution 731, adoptée le 21 janvier 1992, son
libellé et le débat qui a eu lieu lors de son adoption (voir le document
S/PV.3033) montrent qu’elle constitue, en vertu du chapitre VII, une
«recommandation» au titre de l’article 39 de la Charte, c’est-à-dire
qu’elle se rapporte au maintien de la paix et de la sécurité internationales.

12. Le texte de la résolution elle-même, et les interventions de ceux qui
ont participé au débat, reflètent clairement une préoccupation unanime,
générale et profonde devant «la persistance, dans le monde entier, d’actes
de terrorisme international sous toutes ses formes», notamment « les agis-
sements illicites dirigés contre l’aviation civile internationale», ainsi que
la détermination du Conseil de sécurité d’« éliminer le terrorisme interna-
tional». S’agissant plus particulièrement des attentats contre les vols

98
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 98

Pan Am 103 et UTA 772, le Conseil se déclare profondément préoccupé
«par ce qui résulte des enquêtes impliquant des fonctionnaires du
Gouvernement libyen», et après avoir déploré vivement «le fait que le
Gouvernement n’ait pas répondu effectivement à ce jour aux demandes
ci-dessus [de la France, du Royaume-Uni et des Etats-Unis d’ Amérique]
de coopérer pleinement pour l'établissement des responsabilités dans les
actes terroristes » en question, le Conseil, dans un paragraphe décisif:

«3. Demande instamment aux autorités libyennes d’apporter
immédiatement une réponse complète et effective à ces demandes
afin de contribuer à l'élimination du terrorisme international. »

13. En agissant ainsi, le Conseil de sécurité condamne politiquement le
Gouvernement libyen de deux manières:

i) en faisant siennes les demandes des trois grandes puissances, qui
comprenaient, pour deux d’entre elles, l'exigence que les deux
suspects libyens soient livrés ;

ii) en considérant qu’une réponse complète et effective à ces demandes
contribuerait à l’élimination du terrorisme international et conduirait
ainsi au rétablissement de la paix et de la sécurité internationales.

14. En même temps, le Conseil de sécurité n’a accordé aucune atten-
tion à la proposition de la Libye relative au règlement pacifique, dans le
cadre du chapitre VI, du différend déjà existant au sujet de l’application et
de l’interprétation de la convention de Montréal, dont le Président du
Conseil de sécurité avait, comme on l’a vu, été informé le 18 janvier 1992.
Le représentant de la Libye a exposé de nouveau la position de son pays à
cet égard au cours de la séance que le Conseil de sécurité a tenue le
21 janvier. Il a déclaré ce qui suit:

« Je répète que l’enquête menée en Libye n’a malheureusement pas
progressé faute de coopération de la part des autres parties et à cause
de leur refus de nous communiquer les dossiers de leur enquête. En
termes pratiques, cela ne peut signifier que deux choses: soit qu’au-
cune enquête n’a été réellement menée, soit, comme nous l’avons
signalé, qu'il est flagrant que l’enquête était insatisfaisante.

Je voudrais déclarer, un fois de plus, qu’il s’agit là d’un différend
de nature purement juridique qui devrait amener le Conseil de sécu-
rité à recommander qu’il soit réglé par les diverses voies juridiques
disponibles, non seulement dans le cadre de la Charte des Nations
Unies, mais aussi dans celui des dispositions de conventions interna-
tionales plus pertinentes, telles que la convention de Montréal de
1971 que j'ai évoquée précédemment. Sur la base de cette convention
et, en particulier, de son article 14, et afin de régler la question soule-
vée relative au conflit de compétence, mon pays a pris des mesures
concrètes et pratiques et a demandé, dans des communications offi-
cielles adressées aussi bien aux Etats-Unis d'Amérique qu’au
Royaume-Uni, de soumettre le différend à l’arbitrage. Aujourd’hui,

99
CONVENTION DE MONTREAL DE 1971 (OP. DISS. EL-KOSHERI) 99

devant le Conseil, mon pays demande que ces deux pays soient
invités 4 ouvrir sans tarder des négociations avec la Libye sur la
procédure a suivre en vue de l’arbitrage et de la constitution d’un jury
d’arbitrage. Pour permettre un réglement rapide du différend, nous
estimons qu’une date limite proche et définitive doit être fixée pour
ces procédures, après quoi, si aucun accord n'intervient quant à
l'arbitrage, la question pourrait être renvoyée devant la Cour interna-
tionale de Justice.

Mon pays est disposé à conclure immédiatement, avec toutes les
parties intéressées, un accord de circonstance visant à saisir la Cour
internationale de Justice dès l'expiration du court délai fixé pour
conclure un accord en vue de l’arbitrage, ou à n’importe quelle autre
date proche et appropriée, si les pays intéressés acceptent d’aller au-
delà du stade de l’arbitrage et des délibérations d’un jury d’arbitrage.

Ceci étant, comment peut-on considérer ce différend comme un
différend politique? Nous ne pensons pas qu’il le soit, puisque la
Charte indique également, dans son chapitre VI, les moyens concrets
de parvenir à un règlement pacifique des différends. Le Conseil s’est
inspiré de ces méthodes précédemment. La question ne devrait pas
être réglée autrement qu’à la lumière des considérations énoncées
dans la Charte. La Libye n’a jamais menacé un quelconque pays. Elle
ne peut se comporter de manière à compromettre la paix et la sécu-
rité. En réalité, c’est la Libye qui est menacée par des superpuis-
sances, tout comme elle a fait l’objet d’une agression armée en 1986.
La Libye continue d’être assujettie à un boycottage économique, à
des campagnes de désinformation et à des pressions psychologiques.

Je dirai pour terminer que la légalité des travaux de ce Conseil est
fonction de son respect des dispositions de la Charte de l’Organisa-
tion et de l’application appropriée de ces dispositions. Il est inconce-
vable de mettre ce principe en application si les parties à ce différend
participent au vote sur ce projet de résolution. Ignorer la nature juri-
dique du conflit et le traiter comme une affaire politique constitue-
raient une violation fragrante des dispositions explicites du para-
graphe 3 de l’article 27 de la Charte.

Le Conseil est en présence de deux choix: il peut respecter la
Charte et se conformer aux principes moraux et au droit internatio-
nal, ou il peut se plier aux exigences injustes des Etats-Unis d’Améri-
que et du Royaume-Uni qui cherchent à utiliser le Conseil pour
couvrir une agression militaire et économique contre un petit pays en
lutte pour se libérer de son retard économique. Nous sommes
persuadés que les membres du Conseil et, en fait, tous les Membres
de l'Organisation des Nations Unies défendront les principes
énoncés dans la Charte et le droit international et respecteront les
principes de justice et d’équité que mon pays demande de respecter
et d'appliquer. » (Procès-verbal provisoire de la séance du Conseil de
sécurité tenue le 21 janvier 1992, doc. S/PV.3033, p. 22-25.)

100
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 100

15. Le fait que le Conseil de sécurité se soit abstenu de traiter les
aspects juridiques du problème avant l’adoption de la résolution 731
(1992) pourrait avoir diverses explications, y compris le désir d’exclure le
recours à l’article 27, paragraphe 3, de la Charte, qui aurait empêché les
Etats-Unis d’ Amérique et le Royaume-Uni de participer au vote, puisque
«dans les décisions prises aux termes du chapitre VI ... une partie à un
différend s’abstient de voter», ou simplement le souci de rester sur le
terrain politique sans aborder les questions juridiques soulevées par la
Libye, puisque celles-ci relevaient logiquement de la compétence de la
Cour internationale de Justice.

16. Quelles qu’aient pu être les raisons, il est clair que la question de
l'application et de l'interprétation de la convention de Montréal a été lais-
sée hors du champ d’application de la résolution 731 (1992). Par consé-
quent, lorsque la Libye s’est trouvée en face d’une attitude continuelle-
ment négative bloquant la perspective de négociations avec les Etats-Unis
d'Amérique et le Royaume-Uni, et en vue soit d’un règlement amiable soit
de la conclusion d’un accord d’arbitrage, comme cela est prévu par l’ar-
ticle 14, paragraphe 1, de la convention de Montréal, elle n’avait d’autre
choix que de s’adresser à la Cour internationale de Justice en application
de cette même disposition. Ce faisant, le Gouvernement libyen a réguliè-
rement exercé un droit et ne saurait être blâmé d’avoir agi de cette
manière. Il est depuis longtemps établi que le recours unilatéral à la juri-
diction de la Cour ne doit jamais être considéré comme un acte inamical,
comme en témoigne la déclaration faite par l’Institut de droit internatio-
nal en 1959 selon laquelle «le recours à la Cour internationale de Justice
ou à une autre instance judiciaire ou arbitrale ne saurait en aucun cas être
considéré comme un acte peu amical vis-à-vis de l'Etat défendeur»
(Annuaire de l’Institut de droit international, vol. 48-IT, 1959, p. 359) ou
encore le paragraphe 6 de la résolution 3232 (X XIX) de l’Assemblée géné-
rale des Nations Unies en date du 12 novembre 1974, aux termes duquel:
«le recours à un règlement judiciaire des différends juridiques, particuliè-
rement le renvoi à la Cour internationale de Justice, ne devrait pas être
considéré comme un acte d’inimitié entre Etats».

17. Il est d’ailleurs arrivé maintes fois que les aspects juridiques d’un
différend aient été soumis 4 la Cour internationale de Justice avec une
demande en indication de mesures conservatoires malgré le fait que les
organes politiques des Nations Unies étaient saisis d’autres aspects du
même différend (Anglo-Iranian Oil Co. (Royaume-Uni c. Iran), mesures
conservatoires, C.I.J. Recueil 1951, p. 89-98; Personnel diplomatique et
consulaire des Etats-Unis à Téhéran (Etats-Unis d'Amérique c. Iran),
mesures conservatoires, C.IJ. Recueil 1979, p. 7-21; Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d'Amérique), mesures conservatoires, C.IJ. Recueil 1984, p. 169-207;
Plateau continental de la mer Egée {Grèce c. Turquie), mesures conserva-
toires, C.I.J. Recueil 1976, p. 3-40).

18. C’est cette coexistence parallèle qui avait permis à M. Petrén de
souligner: « La distribution naturelle des rôles entre l’organe judiciaire

101
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 101

principal et les organes politiques des Nations Unies...» (Opinion indivi-
duelle jointe à l’avis consultatif du 12 juin 1971 concernant les Consé-
quences juridiques pour les Etats de la présence continue de l'Afrique du Sud
en Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du
Conseil de sécurité, C.I.J. Recueil 1971, p. 127.) Aucun chevauchement ne
saurait normalement être envisagé, tant que le critère de démarcation
fondamental demeure celui qui a été explicitement énoncé par la Cour
dans le même avis consultatif:

«la Cour, organe judiciaire principal des Nations Unies ... ne se
prononce que sur la base du droit, indépendamment de toute
influence ou de toute intervention de la part de quiconque ... Une
cour, remplissant une fonction de cour de justice, ne saurait agir
d’une autre manière. » (Ibid., p. 23, par. 29.)

19. Cependant, l’apparition sur la scène de la nouvelle résolution du
Conseil de sécurité, la résolution 748 (1992), le 31 mars 1992, trois jours à
peine après la clôture des audiences sur la demande en indication de
mesures conservatoires présentée par la Libye, est sans précédent et
soulève un problème important quant à ses incidences sur la présente
instance.

20. Dans sa résolution 748 (1992), le Conseil a non seulement réaffirmé
sa résolution 731 (1992) du 12 janvier 1992, mais a ajouté, entre autres,
que:

«le défaut de la part du Gouvernement libyen de démontrer, par des
actes concrets, sa renonciation au terrorisme et, en particulier, son
manquement continu à répondre de manière complète et effective
aux requêtes contenues dans la résolution 731 (1992) constituent une
menace pour la paix et la sécurité internationales ».

21. Agissant en vertu du chapitre VII de la Charte, le Conseil de sécu-
rité a décidé que: «le Gouvernement libyen doit désormais appliquer
sans le moindre délai le paragraphe 3 de la résolution 731 (1992) concer-
nant les demandes contenues dans les documents $/23306, S/23308 et
S/23309 », faute de quoi les sanctions prévues aux paragraphes 4, 5 et 6
prendraient effet le 15 avril 1992.

22. La résolution 748 (1992) du 31 mars 1992 entre évidemment dans la
catégorie des décisions qui relèvent du chapitre VII, lesquelles ont, en
règle générale, un caractère obligatoire, en ce sens que le fait de ne pas s’y
conformer est considéré comme une menace pour la paix et crée de
nouvelles obligations pour toutes les parties concernées.

23. Il faut observer néanmoins que des auteurs qui font autorité
soutiennent que les Membres des Nations Unies ne sont pas «obligés »
d’appliquer toutes les décisions du Conseil de sécurité. Dans son analyse
de l’article 25 de la Charte, Hans Kelsen a écrit ceci:

«Il semblerait toutefois que l’article 25 ne signifie pas que les
Membres soient obligés d'appliquer toutes les décisions du Conseil
de sécurité puisque, aux termes de cet article, ils conviennent

102
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 102

d'accepter et d'appliquer les décisions du Conseil de sécurité
«conformément à la présente Charte. » (Hans Kelsen, The Law of the
United Nations — À Critical Analysis of Its Fundamental Problems,
Londres, 1950, p. 95.)

«Le sens de l’article 25 est que les Membres sont obligés d’appli-
quer les décisions que le Conseil de sécurité a prises conformément à
la Charte. » (1bid.)

«Le terme «décision» peut être interprété comme signifiant …
seulement les décisions qui, selon les dispositions de la Charte en
vertu desquelles elles sont adoptées, sont obligatoires pour les
Membres.» (Jbid., p.293.)

24. La jurisprudence de la Cour et les opinions exprimées par un
certain nombre de juges viennent étayer cette conception. On se rappelle
qu’à propos de l’avis consultatif précité relatif à la Namibie les Gouver-
nements de l'Afrique du Sud et de la France avaient objecté que tant
l’Assemblée générale que le Conseil de sécurité avaient commis un excès
de pouvoir en agissant ultra vires dans l'affaire de la Namibie. A cet égard,
la Cour a dit que:

«Il est évident que la Cour n’a pas de pouvoirs de contrôle judi-
ciaire ni d'appel en ce qui concerne les décisions prises par les
organes des Nations Unies dont il s’agit. … Cependant, dans l’exer-
cice de sa fonction judiciaire et puisque des objections ont été formu-
lées, la Cour examinera ces objections dans son exposé des motifs,
avant de se prononcer sur les conséquences juridiques découlant de
ces résolutions. » (C.I.J. Recueil 1971, p. 45, par. 89.)

25. En effet, la Cour a exercé dans cette affaire l’importante fonction
qui consiste à s'assurer que la résolution en question avait été prise
conformément aux règles de la Charte et, ayant procédé à cette vérifica-
tion, elle a déclaré que:

«Pour examiner l’acte ainsi accompli parr Assemblée générale, il
convient de tenir compte des principes généraux de droit internatio-
nal...» (Ibid., p. 46, par. 94.)

«La Cour en conclut que les décisions prises par le Conseil de
sécurité aux paragraphes 2 et 5 de la résolution 276 (1970), rappro-
chées du paragraphe 3 de la résolution 264 (1969) et du paragraphe 5
de la résolution 269 (1969), ont été adoptées conformément aux buts
et principes de la Charte et à ses articles 24 et 25. Elles sont par consé-
quent obligatoires pour tous les Etats Membres des Nations Unies,
qui sont ainsi tenus de les accepter et de les appliquer.» (Ibid., p. 53,
par. 115.)

26. En entreprenant ce genre d’examen juridique pour s’assurer de la
conformité des décisions du Conseil de sécurité ou de certains de leurs
éléments, non seulement avec les règles consacrées dans les dispositions
de la Charte mais aussi avec «les buts et principes de la Charte », la Cour a

103
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 103

laissé entendre qu’il était tout à fait concevable qu’elle puisse parvenir à
une décision négative si elle décelait une quelconque violation de la
Charte ou un écart par rapport aux buts et principes de ladite Charte.

27. En outre, faisant allusion à la résolution 171 (I) de l’Assemblée
générale en date du 14 novembre 1947, dans laquelle l Assemblée avait
recommandé le renvoi à la Cour des points de droit «relatifs à l’interpréta-
tion de la Charte», M. Gros a déclaré dans son opinion dissidente qu’«il
eût semblé particulièrement opportun d’exercer sans ambiguïté le
pouvoir de la Cour d’interpréter la Charte...» (CLJ. Recueil 1971, p. 332,
par. 19); et que:

«Ce n’était pas l’habitude de la Cour de tenir pour acquise les
prémisses d’une situation juridique dont on lui demandait de dire les
conséquences ... Comment, en effet, un juge peut-il déduire une obli-
gation d’une situation quelconque sans avoir d’abord éclairci la
question de la légalité des origines de cette situation?» (Jbid,
p. 331-332, par. 18.)

28. L’examen des opinions exprimées dans cette affaire par d’autres
juges montre que beaucoup d’entre eux ont tenu 4 marquer leur profond
attachement au droit de s’assurer que la Cour exerce sa fonction de
gardienne de la légalité dans l’ensemble du système des Nations Unies.

29. Dans son opinion individuelle, M. Ammoun a souligné que:

«la Cour internationale de Justice se devait de remplir [ses propres
obligations] en ne fermant pas les yeux sur des agissements affectant
les principes et les droits dont la défense lui incombe » (ibid., p. 72,
par. 3).

30. M. Petrén a déclaré aussi dans son opinion individuelle:

«Tant que la validité des résolutions sur lesquelles se fonde la réso-
lution 276 (1970) n’est pas établie, il est évidemment impossible que
la Cour se prononce sur les conséquences juridiques de la résolu-
tion 276 (1970), car il ne peut y avoir de telles conséquences juridi-
ques si les résolutions de base sont illégales. » (Ibid., p. 131.)

Dans une autre opinion individuelle, M. Onyeama a dit ceci:

«Dans l'exercice de ses fonctions, la Cour est pleinement indépen-
dante des autres organes des Nations Unies; elle n’est nullement
tenue d’émettre un arrêt ou un avis qui soit «politiquement accep-
table»; ce n’est pas la son rôle. Sa mission, pour reprendre les termes
de l’article 38 du Statut, est de se prononcer «conformément au droit
international ».
lorsque ... les décisions ... intéressent une affaire dont la Cour est
‘dûment saisie, et lorsqu'il est impossible de rendre un arrêt ou un avis

104
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 104

bien fondé sans examiner la validité de ces décisions, la Cour ne peut
éviter cet examen sans abdiquer son rôle d’organe judiciaire.

Je ne vois pas qu’il soit compatible avec la fonction judiciaire de la
Cour d’énoncer les conséquences d’actes dont la validité serait tenue

pour acquise, sans que la Cour se soit assurée elle-même de leur
origine licite.» (1bid., p. 143-144.)

31. En réponse à une question sur le pouvoir de la Cour de statuer sur
l’invalidité ou la nullité de résolutions de l’Assemblée générale et du
Conseil de sécurité, et en se référant à une déclaration de M. Morelli dans
une affaire précédente (C.L.J. Recueil 1962, p. 223) concernant une résolu-
tion qui serait entachée d’excès de pouvoir évident, M. de Castro a évoqué
le jeu de deux principes:

«1. Le principe de la division des pouvoirs. — La Charte a établi
trois organes dotés chacun de pouvoirs souverains dans la sphère de
sa compétence...

2. Le principe de la juridicité. — La Cour comme organe juridi-
que ne peut pas collaborer à une résolution manifestement nulle,

contraire aux règles de la Charte ou aux principes du droit.»
(CI.J. Recueil 1971, p. 180.)

32. Enfin, dans son opinion dissidente, sir Gerald Fitzmaurice a donné
une analyse approfondie des diverses considérations en cause, que l’on
peut résumer de la manière suivante:

i) le Conseil de sécurité, même s’il agit véritablement pour préserver ou
rétablir la paix et la sécurité, voit son champ d’action limité par la
souveraineté de l'Etat et les droits fondamentaux sans lesquels cette
souveraineté ne peut s'exercer (ibid. p.226);

ii) les circonstances pertinentes suffisaient pour rendre la résolu-
tion 2145 nulle et sans effet (ibid., p.280, par. 91);

iii) l’article 25 ne saurait rendre obligatoire une décision qui n’est pas
prise «conformément à la présente Charte » (ibid. p.293, par. 113);

iv) même quand il agit en vertu du chapitre VII de la Charte, le Conseil de
sécurité n’a le pouvoir ni d’abroger ni de modifier des règles exis-
tantes (ibid. p. 294, par. 115);

v) l'Organisation des Nations Unies (avec tous ses organes, y compris le
Conseil de sécurité) est elle-même un sujet du droit international et
n’est pas moins soumise à ce droit que les Etats Membres pris indivi-
duellement (ibid. p.294, par. 115);

vi) un organe politique n’a pas le pouvoir de procéder aux constatations
juridiques qui doivent justifier chaque action. Seul possède ce
pouvoir un organe juridique compétent pour procéder à ces constata-
tions, faute de quoi il peut arriver qu’une résolution doive être consi-
dérée comme procédant d’un excès de pouvoir et comme étant, de ce
fait, sans valeur juridique (ibid. p. 299-301).

105
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 105

33. A la lumière des déclarations émanant des autorités précitées, il est
possible de considérer que lorsqu'il a adopté le paragraphe 1 de la résolu-
tion 748 (1992) le Conseil de sécurité a fait obstacle au pouvoir de la Cour
d’exercer librement la fonction judiciaire qui est la sienne à l’égard de
questions sur lesquelles elle avait entendu les Parties quelques jours aupa-
ravant, et qu’en agissant ainsi le Conseil de sécurité a commis un excès de
pouvoir qui constitue une violation de l’article 92 de la Charte, lequel a
confié à la Cour internationale de Justice la mission d’être « Porgane judi-
ciaire principal des Nations Unies».

34, Pour s'acquitter valablement de sa fonction principale, la Cour doit
avoir toute liberté d’exercer ses pouvoirs de décision judiciaire et de
former sa propre opinion sur les points soumis à son examen, sans aucune
limite.

35. Comme l’a bien dit M. Morelli:

«Toute limitation … serait inadmissible parce qu’elle empécherait
la Cour de remplir sa tâche d’une façon logiquement correcte.

Mais une telle liberté ne peut être entendue que comme liberté
subordonnée, non seulement aux règles du droit et de la logique par
lesquelles la Cour est liée, mais aussi au but que la Cour doit pour-
suivre et qui consiste dans la solution à donner à la question qui lui
est soumise. » (Certaines dépenses des Nations Unies (article 17, para-

graphe 2, de la Charte), avis consultatif du 20 juillet 1962, C.I.J. Recueil
1962, opinion individuelle, p. 217-218.)

36. Le caractère ultra vires du paragraphe 1 de la résolution 748 (1992)
semble plus grave encore si l’on considère qu’un certain nombre de repré-
sentants, à la séance du Conseil de sécurité du 31 mai 1992, ont mis en
garde ceux qui poussaient à l’adoption hâtive du projet à l'examen contre
les effets néfastes d’un tel manque de respect pour la crédibilité de la Cour
et l'intégrité de sa fonction judiciaire.

37. D’après le procès-verbal provisoire, M. Jesus, du Cap-Vert, a
formulé cette observation:

«Il serait plus approprié que le Conseil prenne une décision une
fois que la Cour internationale de Justice — qui est désormais saisie
de cette question — aura statué...» (Doc. S/PV.3063, p. 46.)

38. Le président pour le mois d'avril, M. Mumbengegwi (Zimbabwe), a
rappelé au Conseil ce qui suit:

«La Charte stipule que les différends d’ordre juridique devraient,
d’une manière générale, être soumis par les parties à la Cour interna-
tionale de Justice...

En optant pour le recours au chapitre VII, alors que l’affaire est
pendante devant la Cour internationale, le Conseil de sécurité risque
une crise institutionnelle grave. Pareille crise, qui est clairement
évitable, risque de saper non seulement le prestige, la crédibilité et

106
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 106

Vintégrité de l'Organisation tout entière, mais la confiance de la
communauté internationale dans la capacité du Conseil à accomplir,
d’une manière judicieuse et objective, son mandat tel que prévu dans
la Charte. Nous sommes convaincus qu'il aurait mieux valu pour la
procédure institutionnelle que le Conseil attende le résultat de la
procédure judiciaire menée à la Cour internationale de Justice.»
(Doc. S/PV.3063, p. 52.)

39. Le représentant de l’Inde, M. Gharekhan, parmi d’autres, a mis
Paccent sur cette idée:

«opinion avisée de la Cour internationale de Justice sur les dimen-
sions juridiques des questions en jeu ne peut que servir la cause de la
paix et du droit internationaux » (ibid., p. 57).

40. Il est clair qu’en définitive ces sages conseils s’inspiraient du
respect dû à la Charte des Nations Unies, tant dans sa lettre que dans son
esprit; malheureusement, l’appel en faveur de la primauté « du droit» n’a
pas été écouté dans l’émotion et sous les pressions politiques du moment.

41. Il aurait mieux valu, pour éviter la situation actuelle, que certains
membres du Conseil de sécurité s’inspirent du précédent que le Conseil de
la Société des Nations a établi quand, se déclarant hors d’état d’accueillir
une pétition car la Cour permanente de Justice internationale était saisie
de l’affaire, il a différé l'examen de la question jusqu’à la décision de la
Cour en l’affaire des Ecoles minoritaires (Shabtai Rosenne, The Law and
Practice of the International Court, vol. I, Leyde, 1965, p. 83).

42. Nul doute la Cour, organe judiciaire principal des Nations Unies,
n’était pas elle-même la cible de la hâte du Conseil; l’adoption de la réso-
lution 748 (1992) sans attendre la décision de la Cour sur la demande en
indication de mesures conservatoires semble avoir eu plutôt pour but
d'exercer la pression la plus forte possible sur la Libye afin qu’elle
renonce à invoquer des droits souverains en vertu de l’article 1, para-
graphe 2, de l’article 2, paragraphe 7, et de l’article 55 de la Charte. Or,
l'Organisation tout entière est fondée sur le principe de l’égalité souve-
raine de tous ses Membres, et l'exercice de la compétence nationale dans
des domaines tels que l’extradition impose à tous les autres Etats, ainsi
qu’aux organes politiques de l'Organisation des Nations Unies, l’obliga-
tion de respecter de tels droits naturels, à moins que la Cour ne décide
qu'un tel exercice est contraire au droit international, coutumier ou
conventionnel.

43. Il importe de se souvenir, à cet égard, de ce qu’a déclaré
Max Huber, ancien Président de la Cour permanente de Justice interna-
tionale, alors qu’il était arbitre unique en l'affaire de I’ Ile de Palmas :

«La souveraineté dans les relations entre Etats signifie l’indépen-
dance. L'indépendance relativement à une partie du globe est le droit
d’y exercer, à l'exclusion de tout autre Etat, les fonctions étatiques. »
(Myres McDougal et Michael Reisman, International Law in

107
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 107

Contemporary Perspective; the Public Order of World Community:
Cases and Materials, Mineola, New York, Foundation Press, 1981.)

44. A l'appui de ce même concept fondamental de la souveraineté que
protège la Charte des Nations Unies, les tribunaux des Etats-Unis ont
jugé ce qui suit:

«Le droit d’une puissance étrangère de réclamer l’extradition
d’une personne accusée d’un crime et l’obligation corrélative de
livrer l'intéressé n’existent que quand un traité les a établis et, aux
Etats-Unis, en l’absence d’une disposition législative ou convention-
nelle à cet effet, aucune branche du gouvernement n’a le pouvoir de
livrer un délinquant en fuite à un gouvernement étranger. » (Ramos
v. Diaz, 179 F.Sup.459 (S.D. Fla. 1959), reproduit par McDougal et
Reisman, op. cit., p. 1498.)

45. De plus, dans l’affaire du Droit d’asile, la Cour a déclaré avec une
grande insistance : « Une décision relative à l’extradition implique seule-
ment l'exercice normal de la souveraineté territoriale.» (C.1.J. Recueil
1950, p. 274.)

46. Il serait difficile de croire qu’en droit international contemporain
les droits d’un fugitif étranger soient mieux protégés que ceux d’un
citoyen accusé, ou que ce qui constitue un acte licite du Gouvernement
des Etats-Unis devienne un acte illicite quand il s’agit du Gouvernement
libyen, à moins que nous ne soyons censés vivre dans La ferme des
animaux d'Orwell, où certains animaux sont plus égaux que d’autres.

47. Pour toutes les raisons indiquées ci-dessus, je suis d’avis, avec tout
le respect voulu, que l’on ne doit attribuer au paragraphe 1 de la résolu-
tion 748 (1992) du Conseil de sécurité aucun effet juridique sur la compé-
tence de la Cour, même prima facie, et que la demande libyenne en
indication de mesures conservatoires doit donc être appréciée selon les
modalités habituelles, telles qu’elles se reflètent dans la jurisprudence
établie de la Cour.

48. Sans entrer dans une analyse détaillée de tous les précédents
concernant l’octroi ou le refus de mesures conservatoires et des circons-
tances pertinentes qui ont incité la Cour à agir d’une manière ou de l’autre,
il semble suffire, dans le présent contexte, de mentionner essentiellement
les règles appliquées dans les affaires les plus récentes qui ont donné lieu à
l’examen d’une demande en indication de mesures conservatoires.

49. Sur la base de l’article 41 du Statut, la Cour peut exercer son
pouvoir indépendant d'indiquer des mesures conservatoires si elle estime
établi que «les dispositions invoquées par le demandeur semblent prima

108
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 108

facie constituer une base sur laquelle la compétence de la Cour [sur le
fond] pourrait être fondée » (Passage par le Grand-Belt, mesures conserva-
toires, ordonnance du 29 juillet 1991, CJ. Recueil 1991, p. 15, par. 14).

50. Conformément à ladite règle établie, je suis persuadé que les dispo-
sitions de l’article 14, paragraphe 1, de la convention de Montréal invo-
quées par le demandeur semblent prima facie constituer une base sur
laquelle la compétence de la Cour pourrait être fondée. Ici, la base de
compétence est manifestement plus solide qu’en l’affaire de l’Anglo-
Iranian Oil Co. qui a abouti à l'ordonnance du 5 juillet 1951 indiquant
des mesures conservatoires (C.LJ. Recueil 1951, p. 93-94), sans apporter
une justification aussi directe qu’en l’affaire relative au Personnel diplo-
matique et consulaire des Etats-Unis à Téhéran, à propos de laquelle la
Cour a adopté l'ordonnance du 15 décembre 1979 (C.I.J. Recueil 1979,
p. 14-15).

51. Quant à savoir s’il existe, entre le demandeur et le défendeur, un
différend concernant «l’interprétation ou l’application » de la convention
de Montréal de 1971, je suis tenu de faire cette observation: si l’on appli-
que le critère défini à l'unanimité par la Cour dans l’avis consultatif sur
l’Applicabilité de l'obligation d'arbitrage en vertu de la section 21 de Vac-
cord du 26 juin 1947 relatif au siège de l'Organisation des Nations Unies
(C.L.J. Recueil 1988, p. 32, par. 49) et si l’on considère l’ample divergence
d'opinions entre les Parties, telle qu’elle s’est manifestée lors de la procé-
dure orale, on ne saurait avoir le moindre doute qu'il existe bien un diffé-
rend touchant la portée, l’applicabilité et l’interprétation de diverses
dispositions de la convention de Montréal.

52. Dans la phase actuelle de la procédure, les Parties ont soulevé un
certain nombre de problèmes en ce qui concerne la réponse à différentes
questions, à savoir: le différend peut-il «être réglé par voie de négocia-
tion », y a-t-il eu rejet d’une offre libyenne visant à soumettre le différend à
l'arbitrage, et quels pourraient être les effets juridiques du délai de six
mois envisagé dans le paragraphe 1 de l’article 14 de la convention de
Montréal ?

53. Ayant présent à l’esprit la célèbre déclaration de la Cour perma-
nente de Justice internationale dans l’affaire des Concessions Mavromma-
tis en Palestine (C.P.J.I. série À n° 2, p. 13) ainsi que l’ordonnance de la
Cour dans l’affaire concernant le Personnel diplomatique et consulaire des
Etats-Unis à Téhéran (C.I.J. Recueil 1979, p. 32-34, par. 52-56), et tenant
compte de toutes les circonstances pertinentes telles qu’elles ressortent
des documents soumis par les Parties, je considère comme légitime de
conclure qu’à aucun moment, soit avant d’avoir saisi le Conseil de sécu-
rité, soit après l’avoir saisi, les Etats-Unis et le Royaume-Uni n’étaient
intéressés à régler le différend par voie de négociation ou d’arbitrage. Il
n’a été tenu aucun compte des notes de la Libye en date du 8 janvier et du
17 janvier 1992, ce qui, en pratique, rendait ces deux moyens de règlement
pacifique inutiles et inopérants. Dans ces conditions, il n’y avait pas de
raison sérieuse d’attendre que soit écoulé le délai de six mois, alors qu’en
particulier, étant donné la manière dont est libellé le paragraphe 1 de

109
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 109

Particle 14 de la convention de Montréal («within » dans le texte anglais et
«dans» dans le texte français), il ne ressort pas clairement du contexte
que cet élément temporel constitue une condition obligatoire interdisant
le recours à la Cour avant l’expiration de ce délai.

54. Selon l’article 41 du Statut, lorsque la Cour «estime que les circons-
tances l’exigent », elle a le pouvoir d’indiquer quelles mesures conserva-
toires doivent être prises. La jurisprudence établie de la Cour pour ce qui
est des incidences de ce membre de phrase a été formulée récemment dans
les termes suivants:

«Considérant que le pouvoir d'indiquer des mesures conserva-
toires conféré à la Cour par l’article 41 de son Statut a pour objet de
sauvegarder le droit de chacune des parties en attendant que la Cour
rende sa décision, et présuppose qu’un préjudice irréparable ne doit
pas être causé aux droits en litige dans une procédure judiciaire »
(Passage par le Grand-Belt (Finlande c. Danemark), mesures conserva-
toires, ordonnance du 29 juillet 1991, C.I.J. Recueil 1991, p. 16, par. 16).

55. Sans entrer dans des détails qui sont actuellement inutiles étant
donné l’ordonnance rendue par la Cour, je dirai qu’au nombre des prin-
cipes sous-jacents à l'adoption de la convention de Montréal figure la
règle aut dedere aut judicare (ou aut dedere aut punire, selon le cas, compte
tenu du stade ou en est l’affaire, comme l’a expliqué M. Guillaume lors du
cours qu'il a donné à l’Académie de droit international de La Haye,
RCADI, op. cit., chap. IV, p. 354-371). La règle en question implique néces-
sairement confirmation du principe profondément enraciné du droit
international général selon lequel aucun Etat ne peut être obligé d’extra-
der quiconque, en particulier ses propres citoyens, s’il n’existe pas un
traité prévoyant explicitement cette extradition. En particulier, les dispo-
sitions de l’article 7, considérées conjointement avec celles de l’article 8,
paragraphe 2, de la convention de Montréal donnent a tout Etat contrac-
tant le droit de refuser l’extradition dans tous les cas non assujettis à un
traité d’extradition existant. Cela a été confirmé, du fait de l’approbation
donnée par plus de cent trente Etats contractants, comme un droit souve-
rain reconnu par le droit international public général. En conséquence, la
convention de Montréal interdit de considérer un Etat ou groupe d’Etats
comme ayant le droit de forcer un autre Etat à extrader quiconque, et cela
est applicable en particulier pour ce qui est des propres citoyens de cet
autre Etat lorsque leur extradition est interdite en vertu du système juri-
dique interne dudit Etat.

56. Niles Etats-Unis ni le Royaume-Uni ne jouissent à cet égard d’un
droit autre que ceux dont jouissent tous les autres Etats contractants, y
compris la Libye : il s'ensuit que, si l’un ou l’autre des deux pays se trouve à
l'avenir dans une situation semblable, situation où une demande d’extra-
dition serait adressée aux autorités du pays, la même règle aut dedere aut
Judicare sera applicable. En d’autres termes, aucun préjudice irréparable
ne pourrait être causé aux droits conventionnels acquis par les Parties
respectives à la présente procédure si la règle aut dedere aut judicare est

110
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 110

pleinement appliquée. En revanche, la Libye subira un préjudice irrépa-
rable si elle est forcée de livrer à un autre Etat ses propres citoyens, car le
droit souverain qui est reconnu à l'Etat par la convention de Montréal
serait alors totalement éclipsé et anéanti. La Cour ne pourrait remédier à
aucun stade ultérieur à une telle privation de souveraineté subie par l'Etat,
et cela est une preuve certaine du caractère irréparable du préjudice. En
un mot, dès lors qu’aura lieu un transfert forcé, la présente affaire, liée à
l'interprétation et à l’application de la convention de Montréal, perdra
tout son sens, car il n’y aura plus de problème juridique à trancher. Mais
cela ne se produira pas si l’on respecte dûment le droit.

57. Pour toutes les raisons exposées ci-dessus, j'étais et je demeure
d’avis que les circonstances de la présente affaire exigeaient que l’on indi-
que des mesures conservatoires, étant donné en particulier qu’il était
extrêmement urgent que la Cour agisse de manière à éviter l’entrée en
vigueur des sanctions adoptées par le Conseil de sécurité dans certains
paragraphes de la résolution 748 (1992), décision prise par le Conseil dans
l'exercice des pouvoirs détenus par lui en vertu du chapitre VII, et par
conséquent en dehors du cadre du problème juridique devant être tranché
par la Cour.

58. Quant à savoir quelles mesures conservatoires pourraient être
considérées comme appropriées, compte tenu de toutes les circonstances
pertinentes de la présente affaire, il y a lieu de faire observer qu’en vertu
de l’article 41 du Statut de la Cour la détermination des mesures à indi-
quer doit respecter l’équilibre entre les droits respectifs des Parties,
puisqu’il est question dans cet article de « mesures conservatoires du droit
de chacun». Dans l’exercice de ses pouvoirs, et conformément à l’ar-
ticle 75 de son Règlement, la Cour peut décider d’indiquer d’office des
mesures «totalement ou partiellement différentes de celles qui sont solli-
citées, ou des mesures à prendre ou à exécuter par la Partie même dont
émane la demande».

59. A cet égard, il y a lieu d’appeler spécialement l’attention sur le
précédent intéressant qui a été établi par l'ordonnance rendue en janvier
1986 par la Chambre de la Cour internationale de Justice qui avait été
constituée pour s’occuper de l’affaire concernant le Différend frontalier
(Burkina Faso/République du Mali). Traitant des mesures conservatoires
à indiquer d’office, cette Chambre a déclaré ce qui suit:

«18. Considérant que, indépendamment des demandes présen-
tées par les Parties en indication de mesures conservatoires, la Cour
ou, par conséquent, la Chambre dispose en vertu de l’article 41 du
Statut du pouvoir d'indiquer des mesures conservatoires en vue
d'empêcher l’aggravation ou l’extension du différend quand elle
estime que les circonstances l’exigent;

19. Considérant en particulier que ... organe judiciaire principal
des Nations Unies, en vue du règlement pacifique d’un différend,
conformément aux articles 2, paragraphe 3, et 33 de la Charte des
Nations Unies ... le pouvoir et le devoir de la Chambre d’indiquer, le

111
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 111

cas échéant, des mesures conservatoires contribuant à assurer la
bonne administration de la justice ne sauraient faire de doute»
(C.LJ. Recueil 1986, p. 9).

60. Selon moi, la Cour aurait dû agir dans ce sens, étant donné la
circonstance particulière de la présente affaire, caractérisée par le fait que
les deux Libyens soupçonnés d’être les auteurs du massacre de Lockerbie
ne sauraient bénéficier d’un procès équitable ni aux Etats-Unis ni au
Royaume-Uni, ni non plus en Libye.

61. Malgré toute l'admiration que j’éprouve pour le système judiciaire
de la plus ancienne des démocraties contemporaines, pour le pays de la
Magna Carta (1215) et du Bill of Rights (1688), je doute sérieusement que
les deux suspects libyens puissent bénéficier d’un procès équitable au
Royaume-Uni. Comme l’a fait justement observer le professeur Mauro
Cappelletti, même dans le domaine des procès civils:

«On est tenté de penser que, même en Angleterre, l’idée que
certains droits et garanties de procédure sont considérés, et depuis
longtemps, comme essentiels pour une bonne administration de la
justice est, du point de vue juridique, dépourvue de sens. » (Funda-
mental Guarantees of the Parties in Civilian Litigation, publié sous la
direction de Mauro Cappelletti et Denis Tallon, Milan, 1973, p. 670.)

62. En ce qui concerne les affaires pénales, la communauté juridique
mondiale ne saurait oublier aisément qu’à la fois la Commission euro-
péenne et la Cour européenne des droits de l’homme ont conclu que les
autorités du Royaume-Uni avaient violé l’article 3 de la convention euro-
péenne des droits de l’homme en infligeant à des prisonniers soupçonnés
d’avoir commis des actes de terrorisme un traitement inhumain et dégra-
dant — car on avait provoqué chez ces prisonniers «des sentiments de
peur, d’angoisse et d’infériorité propres à les humilier, à les avilir et à
briser éventuellement leur résistance physique ou morale » — et en recou-
rant à ce que l’on a appelé les « cing techniques», à savoir des méthodes
provoquant « du moins de vives souffrances physiques et morales [et] de
surcroît … des troubles psychiques aigus en cours d’interrogatoire »
(arrêt du 18 janvier 1978, dans l'affaire Irlande c. Royaume-Uni, Publica-
tions de la Cour européenne des droits de l'homme, série À, arrêts et décisions,
vol. 25, p. 59-94). Je ne doute nullement que le Gouvernement britannique
ait pris cette condamnation très au sérieux et qu’il ait fait tout ce qui lui
était possible de faire pour mettre fin à des pratiques aussi inhumaines.
Néanmoins, compte tenu du caractère odieux des crimes imputés aux
suspects libyens, on peut comprendre qu’aux yeux de certains l’équité
puisse avoir des limites à l’égard de ces suspects.

63. Aux Etats-Unis d'Amérique la situation serait encore plus alar-
mante, et cela en raison de l’importance extraordinaire des grands
organes d’information et de la manière dont ces derniers rendent presque
impossible le déroulement d’un procès équitable devant un jury d’assises,
comme en témoignent les controverses publiques suscitées par ce qui s’est
produit dans un certain nombre d’affaires récentes. Une telle situation est

112
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. EL-KOSHERI) 112

manifestement contraire aux dispositions selon lesquelles toute personne
a droit «à ce que sa cause soit entendue par un tribunal indépendant et
impartial», qui figurent à l’article 10 de la déclaration universelle des
droits de l’homme, adoptée en 1948 par l'Organisation des Nations Unies;
et tout autant contraire aux dispositions du paragraphe 1 de l’article 14 du
pacte international relatif aux droits civils et politiques, adopté par l’Orga-
nisation des Nations Unies en 1966, lequel insiste sur les cas où, en raison
des «circonstances particulières de l’affaire, la publicité nuirait aux inté-
rêts de la justice ».

64. Parallèlement, étant donné que les deux suspects libyens travail-
laient ou travaillent encore pour le gouvernement de leur pays et que leur
procès pourrait finalement déboucher sur une affaire ultérieure de
responsabilité internationale des Etats dans laquelle la Libye serait accu-
sée, cette situation de fait constitue selon moi une raison suffisante de
douter que, si le procès avait lieu en Libye, cela servirait véritablement
l'intérêt manifesté à la fois par les Etats-Unis et par le Royaume-Uni pour
ce qui est de faire en sorte qu’il soit équitable. Quels que soient les mérites
du système judiciaire libyen dans des circonstances normales, le souci
d’une solution impartiale et juste me conduit à considérer, dans le
contexte particulier de la présente affaire, que les tribunaux nationaux
libyens ne pourraient constituer un forum conveniens. Cette conclusion
découle logiquement et nécessairement des principes juridiques fonda-
mentaux, profondément enracinés dans les traditions juridiques des prin-
cipaux systèmes, et en particulier du droit islamique (Weeramantry,
Islamic Jurisprudence, an International Perspective, MacMillan Press,
1988, p. 76-77 et p. 79-81), selon lesquels nemo debet esse judex in propria
sua causa.

65. Dans le cadre des circonstances particulières du différend entre les
Parties et de l’exercice des pouvoirs dont dispose la Cour pour le règle-
ment pacifique des différends, afin d’assurer la bonne administration de
la justice et de prévenir l’aggravation et l’extension du différend, la Cour
aurait pu selon moi indiquer d’office des mesures conservatoires visant à
ce que:

— enattendant une décision définitive de la Cour, les deux suspects dont
les noms sont avancés dans la présente affaire soient confiés à la garde
des autorités gouvernementales d’un Etat tiers qui pourrait fournir un
forum conveniens dans le cadre d’un accord mutuel.

— En outre, la Cour aurait pu indiquer que les Parties devaient, chacune
en ce qui la concerne, veiller à ce qu'aucune mesure, quelle qu’elle soit,
ne soit prise qui puisse provoquer une aggravation ou une extension
du différend soumis à la Cour, ou qui soit de nature à faire obstacle à la
bonne administration de la justice.

(Signé) Ahmed Sadek EL-KOSHERI.

113
